Citation Nr: 1325556	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  09-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for digital nerve injury of the left little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to September 1981.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2008 rating decision, by the Cleveland, Ohio, Regional Office (RO), which granted service connection for digital nerve injury, left little finger, and assigned a 0 percent rating, effective December 20, 2007.  He perfected a timely appeal to the rating assigned.  

On June 5, 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran seeks a compensable evaluation for his service-connected digital nerve injury of the little finger.  The Veteran essentially contends that the finger injury has been more disabling than indicated by the assigned rating.  He therefore contends that a higher initial rating is warranted.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & West 2012); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & West 2012); 38 C.F.R. § 3.159 (2012).  



The Veteran's digital nerve injury is currently rated under Diagnostic 8516.  Diagnostic Code 8516 sets forth the criteria for rating disabilities involving the ulnar nerve, including manifestations in the ring finger and little finger.  Mild incomplete paralysis warrants a 10 percent.  Moderate incomplete paralysis warrants a rating of 20 percent, while severe incomplete paralysis is assigned a 30 percent rating for the minor extremity.  Under this code, a maximum evaluation of 50 percent is warranted for complete paralysis of the ulnar nerve of the minor upper extremity, which is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  

At the personal hearing in June 2013, the service representative argued that the clinical findings of record support the assignment of a compensable rating for the Veteran's digital nerve injury of the little finger.  The representative argued that the examination report of record makes it difficult to determine whether the Veteran's nerve damage is mild, moderate, or severe as contemplated by the rating criteria under DC 8516.  The service representative maintained that the Veteran's disability should be hyphenated with diagnostic code 5307 being considered as well as the criteria under Diagnostic Code 8516 which he finds to be very limited.  It was observed that the Veteran was unable to make a fist as he could not bend his finger.  

Diagnostic Code 5307 contemplates an injury to Muscle Group VII that refers to injury involving flexion of the wrist and fingers, and includes muscles arising from the internal condyle of the humerus, flexors of the carpus and long flexors of the fingers and thumb, and pronator.  Under Diagnostic Code 5307, a 10 percent disability rating is applicable for moderate muscle injury to the dominant limb.  38 C.F.R. § 4.73, DC 5307.  The next higher evaluation of 30 percent requires moderately severe disability to the dominant limb.  Id.  


Review of the evidence of record reveals that the Veteran was last afforded a VA hand examination in December 2007.  To the extent that it has been nearly six years since he has received an examination, and because the Veteran has asserted that his left little finger disability is of greater severity than that which is reflected by the present evaluation, a VA examination to determine the current nature and extent of the finger disability is indicated.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  To ensure that the record reflects the current severity of the Veteran's left little finger disability on appeal, the contemporaneous examination must include findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should obtain the names and addresses of all medical care providers who have treated the Veteran for his digital nerve injury, left little finger since December 2007.  After securing any necessary releases, obtain those records that have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  The Veteran must be afforded the appropriate VA examination to determine the nature and severity of his service-connected digital nerve injury, left little finger.  The claims file must be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  Further, the examiner should comment as to the severity of the service-connected digital nerve injury of the left little finger.  Specifically, the examiner should provide an opinion as to the current severity of his left ulnar neuropathy, and characterize it as mild, moderate, or severe in nature.  The examiner should fully describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  

3.  To help avoid future remand, the AOJ must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the issue on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


